—Proceeding pursuant to CPLR article 78 to review a determination of the respondent, William Mazzuca, dated March 13, 2001, which confirmed so much of a determination of a Hearing Officer dated March 6, 2001, made after a Tier II disciplinary hearing, as found the petitioner guilty of lying or providing incomplete, misleading, and/or false statements or information, and imposed a penalty.
Adjudged that the determination is confirmed and the proceeding is dismissed on the merits, without costs or disbursements.
There is substantial evidence in the record supporting the respondent’s determination that the petitioner was guilty of lying or providing incomplete, misleading, and/or false statements or information (see, 7 NYCRR 270.2 [B]; cf., Matter of Lahey v Kelly, 71 NY2d 135, 141; People ex rel. Vega v Smith, 66 NY2d 130, 139).
The petitioner’s remaining contentions are without merit. Bracken, P. J., McGinity, Luciano and Feuerstein, JJ., concur.